     Case 1:17-cv-00272-AWI-SKO Document 183 Filed 11/17/20 Page 1 of 1


 1

 2

 3

 4

 5                                       UNITED STATES DISTRICT COURT

 6                             FOR THE EASTERN DISTRICT OF CALIFORNIA

 7

 8   H.W.J. DESIGNS FOR AGRIBUSINESS,                         No. 1:17-cv-00272-AWI-SKO
     INC., et al.
 9
                           Plaintiffs,
10                                                            ORDER DIRECTING THE CLERK OF
              v.                                              COURT TO CLOSE THE CASE
11
     RETHCEIF ENTERPRISES, LLC., et al.,                      (Doc. 182)
12
                           Defendants.
13

14

15
              On November 13, 2010, the parties filed a joint stipulation dismissing the action with
16
     prejudice.1 (Doc. 182.) In light of the parties’ stipulation, this action has been terminated, see
17
     Fed. R. Civ. P. 41(a)(1)(A)(ii); Wilson v. City of San Jose, 111 F.3d 688, 692 (9th Cir. 1997), and
18
     has been dismissed with prejudice. Accordingly, the Clerk of Court is directed to close this case.
19

20   IT IS SO ORDERED.
21

22
     Dated:        November 16, 2020                                       /s/   Sheila K. Oberto                   .
                                                               UNITED STATES MAGISTRATE JUDGE
23

24

25   1
       The parties also requested that the Court “retain jurisdiction of this action for the purpose of resolving any
     controversy arising under” their confidential settlement agreement. (See Doc. 182 at 1.) The Court in its discretion
26   declines the parties’ request. See Kokkonen v. Guardian Life Ins. Co. of America, 511 U.S. 375, 381 (1994);
     Camacho v. City of San Luis, 359 F. App’x 794, 798 (9th Cir. 2009); California Sportfishing Prot. All. v. Agric.
27   Mgmt. & Prod. Co., Inc., No. 2:14-cv-02328-KJM-AC, 2016 WL 4796841, at *1 (E.D. Cal. Sept. 14, 2016) (noting
     that “the court in its discretion typically declines to maintain jurisdiction to enforce the terms of the parties’
28   settlement agreement.”).
